 USDC IN/ND case 3:20-cv-00587-JD-MGG document 6 filed 11/20/20 page 1 of 4


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 ALVIN CHRISTMAS,

                   Petitioner,

                         v.                         CAUSE NO. 3:20-CV-587-JD-MGG

 WARDEN,

                   Respondent.

                                   OPINION AND ORDER

       Alvin Christmas, a prisoner without a lawyer, filed a habeas corpus petition

under 28 U.S.C. § 2254 to challenge his conviction of murder and robbery under Case

No. 20C01-201-MR-7. Following a trial, on December 26, 2002, the Elkhart Circuit Court

sentenced him as a habitual offender to one hundred forty-five years of incarceration.

Christmas v. State, 2009 WL 4927874, at *2 (Ind. App. 2009). Pursuant to Section 2254

Habeas Corpus Rule 4, the court must dismiss the petition “[i]f it plainly appears from

the petition and any attached exhibits that the petitioner is not entitled to relief in the

district court.”

       The statute of limitations for habeas corpus cases is set forth in 28 U.S.C. §

2244(d), which provides:

       (1) A 1-year period of limitation shall apply to an application for a writ of
       habeas corpus by a person in custody pursuant to the judgment of a State
       court. The limitation period shall run from the latest of--

              (A) the date on which the judgment became final by the
              conclusion of direct review or the expiration of the time for
              seeking such review;
 USDC IN/ND case 3:20-cv-00587-JD-MGG document 6 filed 11/20/20 page 2 of 4




              (B) the date on which the impediment to filing an
              application created by State action in violation of the
              Constitution or laws of the United States is removed, if the
              applicant was prevented from filing by such State action;

              (C) the date on which the constitutional right asserted was
              initially recognized by the Supreme Court, if the right has
              been newly recognized by the Supreme Court and made
              retroactively applicable to cases on collateral review; or

              (D) the date on which the factual predicate of the claim or
              claims presented could have been discovered through the
              exercise of due diligence.

       (2) The time during which a properly filed application for State post-
       conviction or other collateral review with respect to the pertinent
       judgment or claim is pending shall not be counted toward any period of
       limitation under this subsection.

       On direct appeal, the Indiana Supreme Court denied Christmas’ petition to

transfer on February 18, 2004. Therefore, his conviction became final for purposes of 28

U.S.C. § 2244(d)(1)(A) when the time for petitioning the Supreme Court of the United

States for a writ of certiorari expired on May 18, 2004. See U.S. Sup. Ct. R. 13(1) (petition

for writs of certiorari must filed within 90 days after entry of judgment); Jimenez v.

Quarterman, 555 U.S. 113, 119 (2009) (when a state prisoner does not petition the

Supreme Court of the United States on direct appeal, his conviction becomes final when

the time for filing a petition expires). The federal limitations period was tolled during

the pendency of post-conviction proceedings from April 26, 2004, when Christmas filed

his petition in the Elkhart Circuit Court to May 20, 2010, when the Indiana Supreme

Court denied his petition for transfer. The federal limitations period expired one year

later on May 20, 2011. Though Christmas made additional efforts to obtain post-


                                              2
 USDC IN/ND case 3:20-cv-00587-JD-MGG document 6 filed 11/20/20 page 3 of 4


conviction relief in State court thereafter, these efforts did not restart the federal

limitations period, nor did they “open a new window for federal collateral review.” De

Jesus v. Acevedo, 567 F.3d 941, 943 (7th Cir. 2009); see also Martinez v. Jones, 556 F.3d 637,

638–39 (7th Cir. 2009) (“[T]he second petition tolls the limitations period only if the state

court grants permission to file it.”). As a result, when Christmas filed this habeas

petition in July 2020, he was more than nine years too late. Therefore, the court denies

the habeas petition as untimely.

       Pursuant to Section 2254 Habeas Corpus Rule 11, the court must consider

whether to grant or deny a certificate of appealability. To obtain a certificate of

appealability when a petition is dismissed on procedural grounds, the petitioner must

show that reasonable jurists would find it debatable (1) whether the court was correct in

its procedural ruling and (2) whether the petition states a valid claim for denial of a

constitutional right. Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, there is no basis for

finding that reasonable jurists would debate the correctness of this procedural ruling.

Therefore, there is no basis for encouraging Christmas to proceed further, and a

certificate of appealability is denied.

       For these reasons, the court:

       (1) DISMISSES the habeas petition (ECF 1) because it is untimely;

       (2) DENIES Alvin Christmas a certificate of appealability pursuant to Section

2254 Habeas Corpus Rule 11; and

       (3) DIRECTS the clerk to close this case.

       SO ORDERED on November 20, 2020


                                               3
USDC IN/ND case 3:20-cv-00587-JD-MGG document 6 filed 11/20/20 page 4 of 4


                                        /s/JON E. DEGUILIO
                                        CHIEF JUDGE
                                        UNITED STATES DISTRICT COURT




                                    4
